          UNITED STATES DISTRICT COURT
                                  District of Kansas
                                    (Wichita Docket)

UNITED STATES OF AMERICA,
                     Plaintiff,

              v.                                 CASE NO. 18-10106-01-EFM

ADDISON LEWIS,
           Defendant.

                       MEMORANDUM AND ORDER
                       COMPETENCY EVALUATION


       On January 3, 2020, the Court ordered the parties in this matter to meet and confer

to stipulate to an agreed upon medical provider to conduct the competency evaluation the

Court ordered for Addison Lewis. (Doc. 73, Memo. and Order).

       On February 3, 2020, the parties notified the Court by email they had agreed upon

using the services of Jarrod S. Steffan, Ph. D., a licensed or certified psychologist, who

indicated to the parties his report would take 30 days to complete once he had all the

records, and performed the examination.

       It is hereby ORDERED, pursuant to Title 18, U.S.C. §§ 4241 and 4247(b), that the

parties coordinate the examination of Addison Lewis with Dr. Steffan, and that a report of

his findings be supplied to the Court within 30 days of the date of that examination.




                                             1
      It is also ORDERED that the costs of Dr. Steffan’s services be paid by the United

States, pursuant to Department of Justice policy, Justice Manual, Section 3-8.520 (C) (Feb.

2018), and the Guide to Judiciary Policies and Procedures, Vol. 7, § § 320.20(b); 320.40(b)

and 320.20.60(a)(1). See also United States v. Weathers, 374 F. Supp. 2d 957, 959–60

(D.N.M. 2004).

      A status hearing is set for March 16, 2020 at 9:15 a.m. in Judge’ Chambers, Room

414, to keep track of the progress of this examination and report.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion Brief, Doc. 75, and

Defendant’s Motion Brief, Doc. 78, are hereby GRANTED.

      IT IS SO ORDERED.

      Dated this 5th day of February 2020.




                                                 ERIC F. MELGREN
                                                 UNITED STATES DISTRICT JUDGE
                                                 DISTRICT OF KANSAS




                                             2
